Citation Nr: 0030294	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a low back disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from February 1974 to 
January 1976.  The veteran does not contend nor does the 
evidence show combat or foreign service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The case was previously before the Board in May 1999, when 
service connection was granted for a left shoulder 
disability.  The back issue was remanded.  The RO completed 
the development requested of it.  The veteran was examined.  
The veteran reported that he was unable to provide adequate 
identifying information as to post service injuries and the 
RO was not able to obtain those records.  


REMAND

The Veterans Claims Assistance Act of 2000, Public Law 106-
475 (Nov. 9, 2000; 114 Stat. 2096) gives VA expanded 
responsibility in developing claims, particularly in regard 
to Federal records.  The veteran claims that he injured his 
back on active duty.  On the June 1998 VA examination, he 
mentioned reinjury of his back while on reserve duty.  This 
raises the possibility that there may be additional relevant 
service medical records which should be obtained and 
considered.  

The case is REMANDED to the RO for the following:  

1.  The RO should obtain any additional 
service medical records for the veteran 
which may be available.  The RO should 
particularly attempt to obtain service 
medical records for the veteran's reserve 
service.  

2.  The case should be processed in 
accordance with The Veterans Claims 
Assistance Act of 2000, including 
notification of the veteran and his 
representative if additional evidence is 
not found.  

Following completion of these actions, the RO should review 
the claim for service connection for a low back disorder.  In 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

